OPINION — AG — **** RESIGNATION OF STATE SENATOR — FILLING OF VACANCY PROCEDURE **** THE LASTEST DATE WHICH A SENATOR CAN RESIGN WHEN THE LEGISLATURE IS NOT IN SESSION AND STILL ALLOW TIME FOR AN ELECTION OF A SUCCESSOR BEFORE THE NEXT LEGISLATURE CONVENES IS A DATE WHICH WOULD ALLOW THE GOVERNOR TIME TO ISSUE A PROCLAMATION FIFTEEN DAYS BEFORE A SPECIAL PRIMARY ELECTION AND ALSO SUFFICIENT TIME AFTER ELECTION TO CONDUCT A SPECIAL ELECTION. THE GOVERNOR CAN ISSUE A PROCLAMATION FOR A SPECIAL ELECTION OR SPECIAL PRIMARY ELECTION ONLY WHEN THE VACANCY OCCURS. ELECTIONS TO FILL VACANCIES OF MEMBER OF THE LEGISLATURE DO NOT HAVE TO BE HELD ON A CERTAIN DAY AND THERE IS NO DEFINITE PERIOD OF TIME THAT MUST ELAPSE BETWEEN THE DATE OF A SPECIAL PRIMARY ELECTION AND A SPECIAL ELECTION. CITE: 26 Ohio St. 1961 541-543 [26-541] — [26-543], 26 Ohio St. 1961 111-172, [26-111] — [26-172], 26 Ohio St. 1970 Supp., 113 [26-113] (GARY GLASGOW)